Case 19-90023-BHL-13               Doc 22        Filed 02/26/19         EOD 02/26/19 14:31:54                Pg 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                     NEW ALBANY DIVISION

IN RE:           ROGER NILES LAUDERBAUGH
                 LINDA SUE LAUDERBAUGH

DEBTORS                                                                           CASE NO: 19-90023-BHL-13

                       OBJECTION TO CONFIRMATION OF THE PLAN

         Comes now the Chapter 13 Trustee, Joseph M. Black, Jr., (“Trustee”) and objects to the
Plan filed January 8, 2019 for the following reason(s):
   1. The Plan is not feasible:
         a. It fails to pay the minimum payment required to the unsecured creditors pursuant to
             the best interest of creditors’ test.
         b. The Trustee calculates the base amount is underfunded by approximately $4,260.00
             per the claims filed to date.
   2. Debtors indicated at the 341 meeting that they did not have sufficient funds to make the
         first monthly Plan payment. The Plan should be amended to prorate the first monthly
         Plan payment over the remaining term of the Plan.
   3. The Plan should be amended to pay the secured claim of Capital One Auto Finance an
         applicable “Till” rate of interest.
   4. Debtors’ net tax refunds for calendar year 2017 should be prorated on a monthly basis,
         and, the monthly prorated amount should be included as income on Schedule I.
   5. To avoid unfairly discriminating against general unsecured creditors with dischargeable
         claims, the Co-Debtor’s student loan obligation should only be allowed to be paid direct
         if the distribution to general unsecured creditors with allowed dischargeable claims
         reaches 20%.
   6. Capital One Auto Finance has filed an objection to confirmation.




          ***The foregoing document was prepared by the Office of the Standing Trustee, Joseph M. Black, Jr.***
Case 19-90023-BHL-13              Doc 22        Filed 02/26/19         EOD 02/26/19 14:31:54                Pg 2 of 2




       WHEREFORE, the Trustee requests the Court deny confirmation of the Plan.
Dated: February 26, 2019                                        Respectfully Submitted,

                                                                  /s/ Joseph M. Black, Jr.
                                                                Joseph M. Black, Jr.
                                                                Chapter 13 Standing Trustee
                                                                PO Box 846
                                                                Seymour, IN 47274
                                                                Phone: (812) 524-7211
                                                                Fax: (812) 523-8838
                                                                Email: jblacktrustee@trustee13.com

                                       CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019, a copy of the foregoing pleading was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

MARK S. ZUCKERBERG                                              filings@mszlaw.com
COUNSEL FOR DEBTORS

ALAN W. MCEWAN                                                  bankruptcy@doylefoutty.com
COUNSEL FOR MIDFIRST BANK

EVAN L. MOSCOV                                                  evan.moscov@moscovlaw.com
COUNSEL FOR CAPITAL ONE AUTO FIN.

U.S. TRUSTEE                                                    ustpregion10.in.ecf@usdoj.gov

        I further certify that on February 26, 2019, a copy of the foregoing pleading was mailed
by first-class, U.S. Mail, postage prepaid, and properly addressed to the following:

Linda S. Lauderbaugh
Roger N. Lauderbaugh
P.O. Box 726
North Vernon, IN 47265


                                                                  /s/ Joseph M. Black, Jr.
                                                                Joseph M. Black, Jr., Trustee




         ***The foregoing document was prepared by the Office of the Standing Trustee, Joseph M. Black, Jr.***
